Citation Nr: 1430230	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for left foot disability, to include nerve damage, claimed to have resulted from surgical treatment at a VA Medical Center on August 27, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1994 to July 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, declined to reopen a claim for section 1151 compensation benefits for left foot nerve damage.  The Veteran filed a notice of disagreement (NOD) in December 2008, and the RO issued a statement of the case (SOC) in June 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2009. 

In December 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2010, the reopened the Veteran's claim for section 1151 compensation benefits but remanded the 1151 claim on the merits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a March 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless claims files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A July 2014 review of Virtual VA reveals a June 2014 Appellant's Brief, while the remainder of the documents on Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left foot nerve damage claimed to have resulted from surgical treatment at the West Haven VA Medical Center (VAMC) on August 27, 2004.  Parenthetically, the Board notes that the Veteran underwent endoscopy plantar fasciotomy of the left foot on August 27, 2004, after which she complained that she had more pain in her foot after the surgery than before, including pain along the lateral aspect of the left foot and burning pain along the sural nerve.  See e.g., May 2005 VA treatment record.  Subsequent evaluation variously revealed that the Veteran likely had lateral column disorder/cuboid syndrome and left lateral column instability and pain as secondary to the surgery.  See VA treatment records dated October and November 2004.  

In April 2010, the Veteran was afforded a VA examination to determine if (1) she currently had neurological impairment of the left foot (claimed as nerve damage), and if so, (2) whether it is at least as likely as not that the neurological impairment constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot, and, if so, (3) whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The April 2010 VA examiner provided the requested opinions with a rationale.  

However, since the April 2010 VA examination, the Veteran has submitted additional VA treatment records which show she has been diagnosed with mild degenerative changes in the mid left foot (between the cuboid and lateral cuneiform).  See October 2010 left foot x-ray.  Notably, the physician who interpreted the October 2010 x-ray stated that the degenerative changes may be the source of the Veteran's pain and that they were noted on a previous MRI conducted in 2007.  

While the April 2010 VA examiner noted that a December 2007 MRI was negative for neuroma, he noted there was evidence of mild intermetatarsal bursitis involving her 1st, 2nd, and 3rd spaces.  The examiner did not, however, address whether the bursitis shown on the December 2007 MRI constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot; nor is there a medical opinion of record that addresses whether the recent findings of mild degenerative changes in the left foot constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot.  

In this regard, while the Veteran has specifically alleged that she has left foot nerve damage as a result of the August 2007 surgery, the evidence seems to suggest that she may also have an additional musculoskeletal disability-bursitis and/or mild degenerative changes-that is the source of her continued left foot pain and, thus, a result of the August 2005 surgery.  

Given this evidence, the Board finds that further medical opinion is needed in connection with this claim-one that addresses whether the Veteran currently has a musculoskeletal impairment of the left foot (including bursitis and/or mild degenerative changes between the cuboid and lateral cuneiform), and if so, (2) whether it is at least as likely as not that the musculoskeletal impairment constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot, and, if so, (3) whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The requested medical opinion will assist the Board in rendering a fully informed decision on the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, it appears that there are outstanding VA medical records.  The evidentiary record contains VA treatment records dated from January 2002 to January 2008.  As noted, the Veteran recently submitted additional VA treatment records dated from August to November 2010, which document continued complaints and treatment for left foot pain, as well as the diagnosis of mild degenerative changes in the left foot.  Given that the outstanding VA treatment records may contain information and evidence relevant to this claim-including evidence of an additional left foot disability-any such outstanding VA records must be obtained.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Further, while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Notably, the AOJ's adjudication of the claim should include consideration of all additional evidence associated with the claims file since the last adjudication-to include additional VA treatment records submitted directly to the Board without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2013); see also 38 C.F.R. §§ 19.31, 19.37 (2013).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from January 2008 to August 2010 and from August 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the April 2010 VA examiner to provide an addendum opinion.  

If the examiner who conducted the April 2010 VA examination is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidence of record, the physician should clearly indicate whether the Veteran currently has a musculoskeletal impairment of the left foot (including bursitis and/or mild degenerative changes between the cuboid and lateral cuneiform).  

Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the musculoskeletal impairment constitutes additional disability incurred as a result of the August 2004 endoscopic plantar fasciotomy of the left foot.  

If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

The physician must provide all examination findings (if any), along with complete rationale for the conclusions reached.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998),
 
6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



